Citation Nr: 0900826	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  03-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of left knee injury with patella 
fracture.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury.

3.  Entitlement to service connection for a psychiatric 
disorder (claimed as post traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
June 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The extraschedular aspect of the veteran's claims for 
increased ratings for his service-connected left and right 
knee disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran's residuals of left knee injury with patella 
fracture are not productive of a disability picture 
consistent with ankylosis, severe recurrent subluxation or 
lateral instability, limitation of flexion of 15 degrees or 
less, and limitation of extension of 20 degrees or more.

2.  The veteran's residuals of right knee injury are not 
productive of a disability picture consistent with ankylosis, 
moderate recurrent subluxation or lateral instability, 
limitation of flexion of 30 degrees or less, and limitation 
of extension of 15 degrees or more.

3.  The veteran is not diagnosed to have post traumatic 
stress disorder (PTSD), but rather an adjustment disorder 
with depressed mood.

4.  The evidence is in equipoise as to whether the veteran's 
adjustment disorder with depressed mood is proximately due to 
or the result of his service-connected bilateral knee 
disabilities.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of left knee injury with patella 
fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 5003, 5010, 5256, 5257, 5258, 5260, 5261 
(2008).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5256, 
5257, 5258, 5260, 5261 (2008).

3.  Service connection for adjustment disorder with depressed 
mood is warranted as secondary to service-connected bilateral 
knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the veteran in June 
2002, March 2006 and October 2007 that informed him of what 
evidence was required to substantiate his claims for 
increased disability ratings for his service-connected 
bilateral knee disabilities.  These letters also advised the 
veteran of his and VA's respective duties for obtaining 
evidence.  The March 2006 letter advised him that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claims have 
been denied.  

The Board acknowledges that the notice letters sent to the 
veteran do not fully meet the requirements set forth in 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice to the veteran.  
This error, however, did not affect the essential fairness of 
the adjudication.  

Clearly, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the June 2002 and October 2007 notices advised 
the veteran that he must submit evidence establishing that 
his service-connected disability has increased in severity 
such as statements from his doctor, the results of any tests 
or x-rays, lay statements, treatment records, pharmacy 
prescription records, insurance examination reports and 
employment physical examinations.  He was also advised to 
identify any recent VA treatment.  In addition, he was 
notified that it was his responsibility to support the claims 
with appropriate evidence.  

Furthermore, the veteran was provided the diagnostic criteria 
specific to his service-connected bilateral knee disabilities 
in the Statement of the Case issued in August 2003.  Thereby 
he was provided notice of the specific measurements needed in 
order to entitle him to a higher disability rating.  The 
veteran's claim has been readjudicated in multiple 
Supplemental Statements of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing 
of notice may be cured by affording the veteran appropriate 
notice and subsequent adjudication).

Finally, actual knowledge has been demonstrated that the 
veteran knew of the need to demonstrate the effect the 
increase in severity of his bilateral knee disabilities has 
had on his employment and daily life.  For example, the 
veteran reported at the VA examinations the affect these 
disabilities have had on his activities of daily living.  He 
reported that he cannot work in part to his bilateral knee 
disabilities and the pain caused thereby.  Also, he reported 
having difficulties with such activities as walking, 
standing, squatting, kneeling, etc.  Furthermore, at a 
February 2004 RO hearing, the veteran testified that he 
cannot do outside chores such as mowing the lawn.  He has 
also reported that he cannot do much around the house and 
spends his days mostly sitting around and watching 
television.  These statements clearly demonstrate the 
veteran's knowledge of the need to advise VA of how his 
service-connected knee disabilities have affected his daily 
life.

For these reasons, the Board finds that the veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The veteran either was provided notice or had actual 
knowledge of what was needed to substantiate his claims for 
increased disability ratings for his service-connected 
bilateral knee disabilities.  Furthermore, a reasonable 
person could be expected to understand what was needed based 
upon the post-adjudicatory notices and process.  Accordingly, 
the Board finds that any error in the notice provided to the 
veteran on his claims for increased disability ratings has 
not affected the essential fairness of the adjudication and 
was harmless error.  

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
December 2002, June 2005, December 2006 and October 2007.  
Significantly, the Board observes that he has not reported 
that his knee disabilities have worsened since he was last 
examined, and thus a remand is not required solely due to the 
passage of time.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  

As for the veteran's claim for service connection for a 
psychiatric disorder (claimed as PTSD), in light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.  To the extent that there may 
be any deficiency of notice or assistance, the Board finds 
that there is no prejudice in proceeding with the veteran's 
claim given the favorable nature of the Board's decision. 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims. 

II.  Increased Ratings for Bilateral Knee Disabilities

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is seeking increased disability ratings for his 
service-connected bilateral knee disabilities.  His left knee 
disability has been evaluated as 20 percent disabling under 
Diagnostic Code 5258.  His right knee disability has been 
evaluated as 10 percent disabling under Diagnostic Code 5010.

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5268 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum scheduler rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Diagnostic Code 5260 is used to evaluate knee disabilities 
based upon limitation of flexion of the knee.  It provides 
for a compensable rating when flexion is limited to 45 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Diagnostic Code 5261 is used to evaluate knee disabilities 
based upon limitation of extension of the knee, and provides 
for a compensable rating when extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal range of motion of the knee is 0 to 140 degrees of 
extension to flexion.  38 C.F.R. § 4.71a, Plate II.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257. 
VAOPGCPREC 23-97.  When assigning an evaluation under 
Diagnostic Codes 5003 and 5010, the provisions of 38 C.F.R. § 
4.40, 4.45 and 4.59, providing for consideration of such 
factors as functional loss due to pain, must be considered.  
VAOPGCPREC 9-98.  Separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004.

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  
The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
reports of VA examinations conducted in December 2002, June 
2005, December 2006 and October 2007; and VA treatment 
records for November 2001 through January 2006.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Left Knee

The veteran is service-connected for residuals of a left knee 
injury with fracture of the patella (currently diagnosed as 
degenerative joint disease), evaluated as 20 percent 
disabling under Diagnostic Code 5258.  Diagnostic Code 5258 
does not permit a higher disability rating than 20 percent.  
Thus, the Board must consider all other applicable Diagnostic 
Codes that provide a disability rating higher than 20 
percent.  After considering all the evidence, the Board finds 
that the veteran's disability picture does not more nearly 
approximate the criteria for the next higher disability 
rating under any applicable Diagnostic Code.

The medical evidence fails to show that the veteran has 
ankylosis of the left knee.  Thus evaluation under Diagnostic 
Code 5256 is not warranted.  Furthermore, the current medical 
evidence fails to establish that the veteran has severe 
recurrent subluxation or lateral instability to warrant a 30 
percent disability rating under Diagnostic Code 5257.  
Although the veteran has alternatively reported having 
"locking" and "giving way" of the left knee, the objective 
medical evidence indicates that the veteran's left knee is 
stable, and his gait is normal.  (See e.g., VA examination 
reports.)  Thus, a higher disability rating is not warranted 
under Diagnostic Code 5257.

Furthermore, a higher disability rating is not warranted 
under either Diagnostic Code 5260 or 5261 for limitation of 
flexion and extension, respectively.  The objective medical 
evidence indicates that the veteran had full extension (0 
degrees) and, at most, limitation of flexion of the left knee 
to no less than 50 degrees.  (See VA examination reports and 
VA treatment records.)

The Board acknowledges that the December 2006 VA examination 
report indicates that the veteran only had flexion of the 
left knee to 10 degrees.  However, in its September 2007 
remand, the Board found that the findings in this VA 
examination were inconsistent with the other evidence of 
record, especially VA treatment records from October 2006 
that showed the left knee's range of motion to be within full 
limits.  It was clear from the examination report that the 
examiner had not reviewed the VA treatment records and, 
therefore, no explanation was provided as to why there were 
such different physical findings less than two months apart.  
Such inconsistencies lessen the probative value of the 
examination's findings.  

The probative value of this examination's findings is further 
lessened by the apparent failure by the veteran to cooperate 
with the examiner.  It is clear from the examiner's report 
that the veteran would not allow his knee to be flexed beyond 
10 degrees claiming that to do so would cause him severe 
incapacitating pain.  In addition, he refused to perform 
repetitive range of motion, again claiming he could not 
tolerate it due to severe pain.  The other objective 
findings, however, fail to indicate a cause for the veteran's 
complaints of such severe incapacitating pain.  The examiner 
noted that the knee appeared grossly stable and was without 
deformity, signs of heat and effusion.  To the best of the 
examiner's ability, he determined that McMurray's and 
Drawer's signs were negative.  Although the examiner noted 
that the veteran's knee was tender, he did not indicate this 
symptom was of such a degree as to account for the veteran's 
complaints of severe incapacitating pain.  Finally, x-rays 
only show mild to moderate degenerative changes, only 
minimally increased since the previous examination.  For 
these reasons, the Board finds that the December 2006 VA 
examination findings are not reliable for rating purposes 
and, therefore, cannot form the basis of granting an increase 
in the veteran's disability rating for his left knee 
disability.

Furthermore, the Board has considered whether the DeLuca 
factors (i.e., 38 C.F.R. §§ 4.40 and 4.45 factors) warrant a 
higher disability rating.  The Board finds they do not 
because the examinations fail to identify these factors were 
present or, if present, they were not sufficient enough to 
warrant a disability rating in excess of 20 percent.  For 
example, the June 2005 VA examination report indicates that, 
although there were subjective complaints of increased pain 
on each repetition of five repetitions, there was no 
measurable increase in limitation of motion (measured at 50 
degrees of flexion), and no "real" fatigability or lack of 
coordination or endurance.  Thus, this examiner failed to 
find any increased loss of function.  Conversely, the October 
2007 VA examiner found that all the DeLuca factors were 
present.  Range of motion of the left knee, however, was 
measured from 0 to 60 degrees.  Even with the DeLuca factors 
taken into consideration, a disability rating under 
Diagnostic Code 5260 for limitation of flexion would be no 
more than 10 percent (warranted for limitation of flexion 
from 45 to 31 degrees).  

Finally, the Board finds that a separate rating is not 
warranted under Diagnostic Codes 5003/5010 and 5257 pursuant 
to General Counsel Opinion 23-97.  Although the medical 
evidence establishes that the veteran has degenerative 
arthritis of the left knee, as previously indicated, there is 
no objective medical evidence of instability of the knee to 
warrant a disability rating under Diagnostic Code 5257.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent for the veteran's 
service-connected left knee disability is warranted.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Right Knee

The veteran is service-connected for residuals of a right 
knee injury (currently diagnosed as degenerative joint 
disease), evaluated as 10 percent disabling under Diagnostic 
Code 5010.  Diagnostic Code 5010 does not permit a higher 
disability rating than 10 percent without a showing of 
compensable limitation of motion of the joint.  Thus, the 
Board must consider all other applicable Diagnostic Codes 
that provide a disability rating higher than 10 percent.  
After considering all the evidence, the Board finds that the 
veteran's disability picture does not more nearly approximate 
the criteria for the next higher disability rating under any 
applicable Diagnostic Code.

The medical evidence fails to show that the veteran's has 
ankylosis of the right knee.  Thus evaluation under 
Diagnostic Code 5256 is not warranted.  Furthermore, the 
current medical evidence fails to establish that the veteran 
has moderate recurrent subluxation or lateral instability to 
warrant a 20 percent disability rating under Diagnostic Code 
5257.  Although the veteran has alternatively reported having 
"locking" and "giving way" of the right knee, the 
objective medical evidence indicates that the veteran's knee 
is stable, and his gait is normal.  (See e.g., VA examination 
reports.)  Thus, a higher disability rating is not warranted 
under Diagnostic Code 5257.

Furthermore, a higher disability rating is not warranted 
under either Diagnostic Code 5260 or 5261 for limitation of 
flexion and extension, respectively.  The objective medical 
evidence indicates that the veteran has had full extension (0 
degrees) and, at most, limitation of flexion of the right 
knee to no less than 50 degrees.  (See VA examination reports 
and VA treatment records.)

The Board acknowledges that the December 2006 VA examination 
report indicates that the veteran only had flexion of the 
right knee to 20 degrees.  However, in its September 2007 
remand, the Board found that the findings in this VA 
examination were inconsistent with the other evidence of 
record, especially VA treatment records from October 2006 
that showed the left knee's range of motion to be within full 
limits.  It was clear from the examination report that the 
examiner had not reviewed the VA treatment records and, 
therefore, no explanation was provided as to why there were 
such different physical findings less than two months apart.  
Such inconsistencies lessen the probative value of the 
examination's findings.  

The probative value of this examination's findings is further 
lessened by the apparent failure by the veteran to cooperate 
with the examiner.  It is clear from the examiner's report 
that the veteran would not allow his knee to be flexed beyond 
20 degrees claiming that to do so would cause him severe 
incapacitating pain.  In addition, he refused to perform 
repetitive range of motion again, claiming he could not 
tolerate it due to severe pain.  The other objective 
findings, however, fail to indicate a cause for the veteran's 
complaints of such severe incapacitating pain.  The examiner 
noted that the knee appeared grossly stable and was without 
deformity, signs of heat or effusion.  To the best of the 
examiner's ability, he determined that McMurray's and 
Drawer's signs were negative.  Although the examiner noted 
that the veteran's knee was tender, he did not indicate this 
symptom was of such a degree as to account for the veteran's 
complaints of severe incapacitating pain.  Finally, x-rays 
only show mild to moderate degenerative changes, only 
minimally increased since the previous examination.  For 
these reasons, the Board finds that the December 2006 VA 
examination findings are not reliable for rating purposes 
and, therefore, cannot form the basis of granting an increase 
in the veteran's disability rating for his right knee 
disability.

Furthermore, the Board has considered whether the DeLuca 
factors (i.e., 38 C.F.R. §§ 4.40 and 4.45 factors) warrant a 
higher disability rating.  The Board finds it does not 
because either examination failed to identify these factors 
were present or, if present, they were not sufficient enough 
to warrant a disability rating in excess of 10 percent.  For 
example, the June 2005 VA examination report indicates that, 
although there were subjective complaints of increased pain 
on each repetition of five repetitions, there was no increase 
in limitation of motion (measured at 50 degrees of flexion), 
and no "real" fatigability or lack of coordination or 
endurance.  Thus, this examiner failed to find any increased 
loss of function.  Conversely, the October 2007 VA examiner 
found that all the DeLuca factors were present.  Range of 
motion of the right knee, however, was measured from 0 to 90 
degrees.  Even with the DeLuca factors taken into 
consideration, a compensable disability rating under 
Diagnostic Code 5260 for limitation of flexion would not be 
warranted (10 percent requires limitation of flexion from 45 
to 31 degrees).  

Finally, the Board finds that a separate rating is not 
warranted under Diagnostic Codes 5003/5010 and 5257 pursuant 
to General Counsel Opinion 23-97.  Although the medical 
evidence establishes that the veteran has degenerative 
arthritis of the right knee, as previously indicated, there 
is no objective medical evidence of instability of the knee 
to warrant a disability rating under Diagnostic Code 5257.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent for the veteran's 
service-connected right knee disability is warranted.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

III.  Service Connection for a Psychiatric Disorder (Claimed 
as PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the Board notes the veteran's claim was for 
service connection for PTSD.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); see also Cohen v. Brown, 
10 Vet. App 128 (1997).  

A diagnosis of PTSD by a mental health professional is 
presumed to have been made in accordance with the applicable 
diagnostic criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressors.  Id. at 
140-142.  Therefore, the Board cannot reject an 
uncontradicted, unequivocal medical diagnosis of record 
without returning the report for clarification and then 
relying on independent medical evidence providing a basis for 
any such rejection.  Id. at 143-144.  However, as in all 
decisions as to the merits of a claim, it remains the Board's 
responsibility to analyze the evidence that it finds 
persuasive or unpersuasive and provide reasons for the 
acceptance or rejection of any evidence favorable to the 
appellant, including medical evidence.  Id. at 143.  

After a thorough review of the medical evidence of record, 
the Board finds that entitlement to service connection for 
PTSD is not warranted because the evidence does not support 
the conclusion that the veteran has PTSD.

The evidence in this case reveals that, in May 2002, VA 
screening for PTSD was positive and the veteran was referred 
to the Mental Health Clinic for evaluation.  On May 24th, a 
Mental Health Consult was conducted and a diagnosis of 
depressive disorder was rendered.  The veteran complained of 
"depression," and reported having been treated in the late 
1980s for Major Depressive Disorder.  

However, in June 2002, the veteran underwent PCT assessment 
as a result of which a diagnosis of PTSD, noncombat, was 
rendered.  At this evaluation, the veteran reported feeling 
overwhelmed, low self esteem, anxiety, depression and 
inadequate.  He related that he felt he could not do much for 
his family because of both physical and emotional conditions.  
He related feeling overwhelmed with the following issues:  
(1) feeling he had been abandoned by his father who left his 
mother and had had nothing to do with the family since; (2) 
feeling abandoned by his first wife who left him in 1985 with 
their two children; and (3) feeling resentment toward the 
military for not allowing him to stay in the states close to 
his mother and did not allow him to see his children born.

In July 2004, the veteran again screened positive for PTSD 
and was referred for evaluation.  Mental health consultation 
in November 2004 resulted in a diagnosis of adjustment 
disorder, relative to physical condition and financial 
stress.  A March 2006 VA Mental Health Consult note indicates 
a diagnosis of mixed adjustment disorder.  In May 2006, the 
veteran underwent another PCT assessment at which he was not 
diagnosed to have PTSD but rather an adjustment disorder.  An 
August 2006 annual PTSD screening was negative for the 
presence of PTSD symptoms.  

In support of his claim, the veteran submitted the records of 
a private psychiatric practice where the veteran was 
initially seen for evaluation in September 2003.  The initial 
evaluation note indicates the veteran reported a lot of 
different issues pertaining to his time in the military and 
family life.  He referred a history of treatment at VA for 
depression and schizophrenia.  He related trauma due to a 
friend in the military who died secondary to no one knowing 
CPR, seeing his best friend after he was killed in a motor 
vehicle accident (saw brains, teeth, etc.), and the death of 
his brother in motor vehicle accident in 1986.  Diagnosis 
provided was schizophrenia by history and PTSD.  

Because of these varying diagnoses, the Board remanded the 
veteran's claim in September 2007 for a VA examination to 
determine whether the veteran has PTSD or another psychiatric 
disorder.  After reviewing the claims file and interviewing 
the veteran, the examiner found that the veteran does not 
have symptoms indicative of PTSD and does not meet the 
criteria for a diagnosis of PTSD.

After weighing all the evidence of record, the Board finds 
that the persuasive medical evidence is against finding that 
the veteran has PTSD.  Although the June 2002 VA PCT 
assessment provided a diagnosis of PTSD, this record is not 
persuasive as to a diagnosis because it fails to show that 
the veteran reported a valid in-service stressor.  The 
veteran only reported having continued resentment toward the 
military for it failing to permit him to stay stateside near 
his mother who had health issues or to let him return 
stateside for the birth of his children.  Neither of these 
situations are of such a nature that the veteran experienced 
an event involving the actual or threatened death or serious 
injury to himself or others, nor did the veteran report 
having experienced intense fear, helplessness or horror at 
such an event.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, p. 209 (1994).  

Furthermore, although the private psychiatry treatment record 
from September 2003 indicates the veteran expressed in-
service events that would have been sufficient stressors if 
verified, the veteran also reported nonservice stressors.  In 
rendering the diagnosis, the doctor failed to indicate which 
stressful events the diagnosis of PTSD was based upon.  
Furthermore, the doctor failed to set forth the symptoms of 
PTSD relied upon in rendering the diagnosis.  The note itself 
does not reveal symptoms specific to PTSD such as nightmares, 
flashbacks, exaggerated startle response, irritability, etc.

The Board finds the more persuasive evidence to be the recent 
VA treatment records and the October 2007 VA examination 
results that diagnose the veteran to have an adjustment 
disorder with depressive features.  The October 2007 VA 
examiner's diagnosis was rendered based upon a review of the 
veteran's medical records (including his claims file) in 
addition to his interview with the veteran.  It is clear from 
the report of the interview that the veteran did not report 
sufficient symptomatology for a diagnosis of PTSD as the 
examiner specifically points out.

Thus the Board finds that the persuasive evidence is against 
finding that service connection for PTSD is warranted.  
However, the veteran has been diagnosed to have an adjustment 
disorder with depressed mood that has been related in part to 
his medical conditions, including his service-connected 
bilateral knee disabilities.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

The October 2007 VA examiner stated that the veteran has 
difficulty ambulating and pain due to his knee injury and 
this has caused him to have some mental health symptoms 
(i.e., depressed mood, difficulty sleeping and sadness).  In 
addition, some of the VA mental health treatment records 
indicate the veteran's adjustment disorder and depression are 
relative to his physical condition.  

The Board notes that the treatment records show other 
physical problems causing the veteran pain (such as low back 
pain and foot and ankle pain) and that he also has family 
issues affecting his mental health.  However, there is no 
indication in the available treatment records that these are 
any more significant than the veteran's service-connected 
bilateral knee disabilities.  Thus, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
current psychiatric disorder (i.e., adjustment disorder with 
depressed mood) is proximately due to or the result of his 
service-connected bilateral knee disabilities.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Giving 
the benefit of the doubt to the veteran, therefore, service 
connection for an adjustment disorder with depressed mood is 
granted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of left knee injury with patella fracture is 
denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right knee injury is denied.

Entitlement to service connection for an adjustment disorder 
with depressed mood is granted.


REMAND

The Board finds that remand of the extraschedular aspect 
under 38 C.F.R.   
§ 321(b)(1) of the veteran's claims for increased disability 
ratings is necessary for the consideration of referral in the 
first instance.

Entitlement to an extra-schedular rating is "always part" 
of an increased rating claim.  See Brambley v. Principi, 17 
Vet. App. 20, 23 (2003); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155.  The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  If exceptional circumstances are found, the 
matter must be referred to the Under Secretary for Benefits 
or the Director of Compensation and Pension Services for 
consideration of assignment of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).

In the present case, the veteran has stated numerous times 
that he has not worked since 1985 at least in part due to his 
service-connected bilateral knee disabilities.  Furthermore, 
the medical evidence shows that the veteran has undergone 
multiple periods of physical therapy at VA  for which he was 
admitted to the domiciliary because he lived too far away 
from the VA Medical Center to drive daily.  The veteran has 
also set forth in detail how his symptoms affect his daily 
life.  The issue of extraschedular consideration, however, 
has never been adjudicated.  The agency of original 
jurisdiction should address this in the first instance.  

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide any 
information or evidence that would show his 
service-connected bilateral knee 
disabilities present an exceptional or 
unusual disability picture, such as evidence 
of marked interference with employment or 
frequent periods of hospitalization or 
treatment. 
 
2.  Then, determine whether the veteran is 
entitled to referral for extraschedular 
consideration of his service-connected 
bilateral knee disabilities.  If it is 
determined that the veteran is entitled to 
referral for extraschedular consideration, 
then the veteran's case should be forwarded 
to the Director, Compensation and Pension 
Service.  If such action does not resolve 
the veteran's claims, a Supplemental 
Statement of the Case should be issued to 
the veteran and his representative. An 
appropriate period of time should be allowed 
for response. Thereafter, the veteran's 
claims should be returned to this Board for 
further appellate review, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


